Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mark (US 4,551,179 in IDS).
Regarding claim 1, Mark teaches a coal product comprising at least 15 wt% solid particles, the solid particles comprising coal particles and ash forming particles, wherein the ash forming particles are less than 8 wt% of the solid particles (C11/4-62).
It is noted that the claimed subject matter is considered to be a product by process type claim.  [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016).
Regarding claims 2-7, Mark teaches that the solid particles comprise over 70 wt% (C11/L4-62).
Regarding claim 8, Mark teaches that the ash particles comprise 3.4% ash forming particles (C11/L15-20).
Regarding claim 9, as discussed above, the claims are a product by process and Mark teaches the product as claimed and meets the claim limitation even if the combustible recovery percentage is not explicitly taught. It is noted that the combustible recovery percentage is directed towards the efficiency of the coal flotation cell and not towards the claimed product itself.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mark (US 4,551,179 in IDS).
Regarding claim 20, it is noted that the claims are product by process claims and are interpreted as stated above. Mark teaches a coal product (beneficiated coal) and a tailings product (water phase containing large amounts of ash and sulfur), the coal product comprising a solids content of at least 15% with the coal being discrete/dispersed particles that have been pulverized to finer than 200 Tyler mesh (74 µm) or finer (C7/L45-49 and C11/L4-62).
It is noted that since the tailing phase is taught to contain large amounts of ash and sulfur, one skilled in the art would consider the tailing to be predominantly ash forming content. 
Regarding the particle size being less than 40µm, Mark teaches that the particles can be finer than 75µm, which overlaps the claimed range. However, as one could argue that the claimed range is not anticipated by Mark, one skilled in the art would have found it obvious to modify the particle size as desired as it is merely finding a desired, workable, particle size range for flotation separation. 
Regarding the 90% combustible recovery, "[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102  or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). In this case, as the two products are a result of the separation of the incoming coal slurry via flotation, the 90% combustible recovery implies that at least 90% of the coal is present in the coal product. As Mark is silent on the specific separation efficiency, Mark does detail that the tailings stream is largely ash and sulfur with no mention of coal. Further, the separation technique (coal flotation) is identical as to what is claimed and as such, one skilled in the art would expect the combustible recovery to be the same, or it would have been obvious to modify aspects of the Mark process (residence time in flotation device, particle size) in order to achieve the argued combustible recovery. 
Regarding claims 11-12, the claims are a product claim and the patentability of a product does not depend on its method of production or the specific elements used.
Regarding claim 13, as discussed above, it would have been obvious to modify the particle size to finer than 75 µm, which overlaps the claimed range of less than 20µm. 
Regarding claim 14, see claim 10 above for combustible recovery analysis. 
Regarding claims 15-18, Mark teaches that solid content being around 70% (C11/L4-62).
Regarding claim 19, Mark teaches that the ash forming particles comprise 3.4% ash of the coal product (C11/L15-20).
Regarding claim 20, Mark teaches that a separation aid (surfactant) is added, which would then be part of the coal product or tailing product (C9/L15-36). See claims 13 and 15 for analysis of the claimed particle size and solids content. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777